DISTRIBUTION AGREEMENT THIS AGREEMENT is made this 30th day of June, 2009, by and between Symbollon Pharmaceuticals, Inc., a Delaware corporation, with its principal place of business located at 37 Loring Drive, Framingham, Massachusetts 01702 (the "Company") and Integra Labs, Inc., a Florida corporation, with its principal place of business located at 3065 Porter Street Suite 103 Soquel, CA 95073 (the "Distributor"). WHEREAS, the Company is in the business of developing, marketing, selling and promoting certain iodine-based products, including the Product (defined hereinbelow); WHEREAS, the Distributor is in the business of distributing nutritional supplements and assures the Company that it has the financial resources, facilities, personnel and expertise necessary to successfully market the Product in the Territory (defined hereinbelow); and WHEREAS, the Distributor wishes to obtain, and the Company is willing to grant the Distributor, an exclusive right to distribute the Product in the Territory. NOW, THEREFORE, in consideration of the foregoing premises and the promises hereinafter made by the parties hereto, it is agreed as follows: ARTICLE I DEFINITIONS As used in this Agreement, each of the following terms has the meaning set forth thereafter, such meaning to be equally applicable both to the singular and plural forms of the terms herein defined. “Additional Term” has the meaning set forth in Section 7.1. "Affiliate" means any individual, corporation, partnership, proprietorship or other entity controlled by, controlling, or under common control with a party through equity ownership, ability to elect directors or direct management and policies, or by virtue of a majority of overlapping directors, and shall include (a) any individual, corporation, partnership, proprietorship or other entity directly or indirectly owning, owned by or under common ownership with such party to the extent of fifty percent (50%) or more of the equity or voting shares, including shares owned beneficially by such party, (b) each officer, director or partner of such party and (c) for the Distributor, Integra Labs, Inc. “Agreement” means this agreement, together with all schedules, exhibits and other attachments hereto, now or hereafter appended, as the same may be modified, amended or supplemented from time to time. “Company” shall mean Symbollon Pharmaceuticals, Inc. 1 “Confidential Information” means all technical information, data, techniques, knowledge, skill, know-how, experience, trade secrets, developments, formulae, processes, materials and other information of a party which is disclosed or transferred from one party to the other or developed in the course of performance under, or during the term of, this Agreement.Confidential Information shall not include any of the foregoing that are(i) in the possession of the receiving party at the time of disclosure as shown by the receiving party’s files and records immediately prior to the time of disclosures; (ii) prior to or after the time of disclosure becomes part of the public knowledge or literature, not as a result of any improper inaction or action of a party under an obligation of confidentiality; or (iii) lawfully obtained by the receiving party from sources independent of the disclosing party, which sources have a lawful right to disclose such information. “Contract Year” shall mean each twelve-month period following the Effective Date. “Dietary Supplement” means a product isolated or purified from foods that is generally sold in medicinal forms not usually associated with food and is demonstrated to have a physiological benefit to maintain healthy physiological systems. “Distributor” shall mean Integra Laboratories, Inc. “Effective Date” shall the date first written above. “Existing Inventory” shall mean the existing inventory of the Product held by the Company which consists of not less than 10,000 60-tablet bottles and 5,000 120-tablet bottles of the Product. “Initial Term” has the meaning set forth in Section 7.1. “IoGen Information” shall mean all patents, studies, articles, testimonials and other information which are not considered Confidential Information owned by the Company that relate to the Product. “Net Sales” means the Distributor’s net sales of the Product upon which the Company is entitled to receive a Royalty in accordance with this Agreement. “Over-the-Counter (OTC)” means sales which do not require a prescription from a medical doctor or other authorized medical professional. “Parties” shall refer to the Company and the Distributor. “Product” means IoGen™, the Company’s Dietary Supplement for breast health. “Regulatory Approval” shall refer to any regulatory approval necessary to market a product in a country. “Royalty” has the meaning set forth in Section 2.4. 2 “Term” means the Initial Term and any Additional Terms. “Territory” means all countries that allow OTC sale of the Product without Regulatory Approval as a pharmaceutical product, provided, however, that the Company shall have the right to exclude any country from the Territory for which the Distributor does not have either the ability or the desire to market the Product.Such right of exclusion may only be exercised in conjunction with Distributor’s written consent that it is not able or does not desire to distribute the Product in such countries. ARTICLE II APPOINTMENT OF DISTRIBUTORSHIP 2.1Distribution Right.
